UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10 General Form for Registration of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of Mint Capital, Inc. (Exact name of registrant as specified in its charter) Delaware 27-0632015 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) c/o Barry Hollander 319 Clematis Street, # 703 West Palm Beach, FL 33401 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (561) 514-9042 Send all correspondence to: Barry Hollander, President 319 Clematis Street, Suite 703 West Palm Beach, FL. 33401 Telephone/Facsimile: (561) 514-9042/ (561) 514-9046 Email: hollanderb@aol.com Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Title of each class to be so registered Name of Exchange on which each class is to be registered Common Stock, $.0001 N/A Indicatebycheckmarkwhether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyx EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10 to register our common stock, par value $0.001 per share (the “Common Stock”), pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to “Mint Capital, Inc.,” the “Company,” “we,” “our” or “us” means Mint Capital, Inc. FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts.
